

116 S3025 IS: Increasing Opportunity for Former Foster Youth Act
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3025IN THE SENATE OF THE UNITED STATESDecember 11, 2019Mr. Grassley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish innovation grants under the John H. Chafee Foster Care Program for Successful
			 Transition to Adulthood to improve adulthood outcomes for youth aging out
			 of foster care, and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing Opportunity for Former Foster Youth Act.
		2.Chafee innovation grants
 (a)In generalSection 477 of the Social Security Act (42 U.S.C. 677) is amended by adding at the end the following:
				
					(k)Innovation grants To improve adulthood outcomes for transition-Age foster youth
 (1)PurposeThe purpose of this subsection is to support the development of programs that improve outcomes for transition-age foster youth, specifically by identifying programs with evidence of effectiveness, determining if they can be replicated with fidelity and demonstrate results, and scaling up successful programs so more youth receive effective services that help them to transition successfully to adulthood.
 (2)DefinitionsIn this subsection: (A)Adulthood outcomesThe term adulthood outcomes means outcomes in employment, education, housing, mental health, physical health, financial stability, permanency, and criminal involvement.
 (B)Eligible entityThe term eligible entity means— (i)a State child welfare agency;
 (ii)a local child welfare agency; (iii)a tribal child welfare agency of an Indian tribe or tribal organization operating a program under this part (including as part of a tribal consortium), in accordance with section 479B; or
 (iv)a non-governmental organization that has experience working with transition-age foster youth. (C)Moderate evidence of effectivenessThe term moderate evidence of effectiveness means that the results of at least 1 well-designed and well-implemented quasi-experimental study of a program demonstrates a statistically significant, sizable, and sustained effect on improving 1 or more adulthood outcomes for transition-age foster youth and the overall weight of the evidence shows meaningful benefits for program participants.
 (D)Preliminary evidence of effectivenessThe term preliminary evidence of effectiveness means that prior studies of a program, key components of a program, or similar programs suggest potential for sizable, and sustained effects on improving adulthood outcomes for transition-age foster youth but the overall weight of the evidence does not yet constitute moderate or strong causal evidence of such effects.
 (E)Strong evidence of effectivenessThe term strong evidence of effectiveness means that the results of at least 1 well-designed and well-implemented experimental study of a program demonstrates a statistically significant, sizable, and sustained effect on improving 1 or more adulthood outcomes for transition-age foster youth and the overall weight of the evidence shows meaningful benefits for program participants.
 (F)Transition-age foster youthThe term transition-age foster youth means individuals who have experienced foster care at age 14 or older. (3)Innovation grants (A)Authority to award grantsThe Secretary shall award the following types of innovation grants to eligible entities to improve adulthood outcomes for transition-age foster youth through the development, validation, and dissemination of evidence-based effective programs for improving adulthood outcomes for transition-age foster youth:
 (i)Development grantsDevelopment grants to carry out programs with preliminary evidence of effectiveness in improving adulthood outcomes for transition-age foster youth.
 (ii)Validation grantsValidation grants to carry out programs with moderate evidence of effectiveness in improving adulthood outcomes for transition-age foster youth.
 (iii)Replication grantsReplication grants to carry out programs with strong evidence of effectiveness in improving adulthood outcomes for transition-age foster youth.
 (B)Proportion of different types of grants awardedTo the extent feasible and practicable, the Secretary shall award development, validation, and replication grants in equal proportion, but shall award validation and replication grants only to the extent the programs proposed to be carried out with such grants meet the evidence requirements for the applicable type of grant to be awarded.
 (C)Number of grantsThe Secretary shall award at least 10, but not more than 15, innovation grants under this subsection.
 (D)Tribal child welfare agencyAt least 1 innovation grant shall be reserved for awarding to an eligible entity described in paragraph (2)(B)(iii), unless no such eligible entity meets the application requirements.
 (4)DurationEach innovation grant awarded under this subsection shall be awarded for a period of not less than 5 years.
 (5)Amount of grantThe amount of an innovation grant awarded under this subsection shall be proportional to the level of funding necessary to implement and evaluate the proposed program at a scale that can be evaluated rigorously, as described in paragraph (5)(F).
 (6)Application requirementsIn order to be eligible for an innovation grant under this subsection, an eligible entity shall submit to the Secretary an application containing the following:
 (A)Program designA description of the proposed program to be carried out using amounts awarded under the grant, including the target population of transition-age foster youth to be served by the program, which may be 1 or more of the following populations:
 (i)Transition-age foster youth who are homeless or at high risk of homelessness. (ii)Transition-age foster youth with emotional or behavioral challenges.
 (iii)Transition-age foster youth who are not engaged in employment, education, or training. (iv)Transition-age foster youth who are expectant or parenting.
 (v)Transition-age foster youth experiencing financial instability. (vi)Transition-age foster youth with a history of juvenile justice or criminal involvement or who are at risk of criminal involvement.
 (vii)Transition-age foster youth placed in another planned permanent living arrangement subject to section 475A(a).
 (viii)Transition-age foster youth who exited foster care without permanency. (ix)Transition-age foster youth at risk of experiencing negative outcomes in adulthood not described in a preceding clause of this subparagraph.
 (B)Adulthood outcomes measuredA description of the adulthood outcomes that would be measured under the program. (C)Program modelThe logic model for the proposed program and whether the program has strong, moderate, or preliminary evidence.
 (D)Collaborative partnershipAn assurance that— (i)if the eligible entity is a State, county, or tribal child welfare agency, the eligible entity will establish 1 or more partnerships with non-governmental organizations or entities for purposes of collaborating on the implementation and evaluation of the program funded under the grant; and
 (ii)if the eligible entity is a non-governmental organization, the eligible entity will establish a partnership with the State, or a county or tribal child welfare agency on the implementation and evaluation of the program funded under the grant.
								(E)Funding assurance
 (i)In generalSubject to clause (ii), an assurance that not less than 50 percent of the amounts expended by the eligible entity to carry out the program funded under the innovation grant shall be provided from non-Federal sources (which may be in cash or in kind) composed of the following:
 (I)Not less than 20 percent of the amounts expended by the eligible entity shall be derived from State expenditures that are not from amounts made available to the State by the Federal Government or amounts expended as a condition of receiving Federal funds (other than under this subsection).
 (II)Not less than 30 percent of amounts expended by the eligible entity shall be derived from expenditures made by a collaborative partner of the eligible entity that are not from amounts made available to the partner by the Federal Government or amounts expended as a condition of receiving Federal funds (other than under this subsection).
 (ii)ExceptionClause (i) shall be applied to an eligible entity described in paragraph (2)(B)(iii) by substituting 30 percent for 50 percent and without regard to subclause (I).
 (F)Program evaluationAssurances that the eligible entity will (in accordance with guidelines proscribed by the Secretary in coordination with the Deputy Assistant Secretary for Planning, Research and Evaluation) use such amounts of the innovation grant awarded to the entity as is adequate to—
 (i)have a rigorous, third-party evaluation of the program that employs experimental designs, using random assignment whenever feasible, and other research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible;
 (ii)conduct an analysis of costs and benefits of the program; and
 (iii)adhere to an evaluation plan that is developed with 1 or more collaborative partners of the eligible entity.
 (G)Other information or assurancesSuch other information or assurances as the Secretary may require. (7)Preference in awarding grantsIn awarding innovation grants under this subsection, the Secretary shall give preference to grant applications to carry out proposed interventions that have prior evidence of meaningfully improving the greatest number of outcomes.
 (8)Technical assistance; dissemination of findingsThe Secretary shall (directly, or by contract or a cooperative agreement with 1 or more organizations with relevant expertise)—
 (A)provide technical assistance to eligible entities awarded innovation grants under this subsection to ensure that—
 (i)implementation of the programs funded under such grants adheres faithfully to the key elements of the program models; and
 (ii)the third-party evaluations of such programs are designed and implemented with scientific rigor, as described in paragraph (6)(F); and
 (B)ensure that findings from such evaluations are disseminated to support broad implementation and scaling up of successful approaches.
							(9)Funding
 (A)In generalIn addition to the amounts made available for a fiscal year under subsection (h) to carry out this section and paid to States under section 474(a)(4), out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $20,000,000 for each of fiscal years 2021 through 2025 to carry out this subsection.
 (B)Technical assistanceNot more than 5 percent of the amount appropriated under subparagraph (A) to carry out this subsection for a fiscal year may be used to provide technical assistance and disseminate findings under paragraph (8)..
 (b)ReportNot later than October 1, 2022, and periodically thereafter, the Secretary of Health and Human Services shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the innovation grants awarded under section 477(k) of the Social Security Act (42 U.S.C. 677(k)) (as added by subsection (a)) and the findings from the programs funded with such grants as such findings become available, including the impact of the interventions on outcomes for transition-age foster youth. Each report submitted under this subsection shall include recommendations for legislation and administrative action based on such findings.
 (c)Technical assistance and other activitiesSubsection (g) of section 477 of the Social Security Act (42 U.S.C. 677) is amended to read as follows:
				
 (g)Technical assistance and other activitiesThe Secretary shall reserve 1 percent of the amount specified in subsection (h) for a fiscal year to carry out, during the fiscal year, evaluation, technical assistance, performance measurement, and data collection activities related to this section, directly or through grants, contracts, or cooperative agreements with appropriate entities..
 (d)Conforming amendmentsSection 479B(f) of the Social Security Act (42 U.S.C. 679c(f)) is amended— (1)by striking section 477(j) and inserting subsections (j) and (k) of section 477; and
 (2)by inserting or 477(k) after 474(e). 3.Increasing Child Support Payments to Families (a)Reporting of nonemployees to Directories of New HiresSection 453A of the Social Security Act (42 U.S.C. 653a) is amended—
 (1)in subsection (a)(1)(A), by striking by employers on each newly hired employee; (2)in subsection (b)—
 (A)in the subsection heading, by striking Employer and inserting Reported; (B)in paragraph (1)—
 (i)in subparagraph (A)— (I)by striking Except as provided and inserting the following:
								
 (i)EmployeesExcept as provided; (II)by striking identifying number and inserting employer identification number;
 (III)by inserting (in this section referred to as the employer identification number) after under section 6109 of the Internal Revenue Code of 1986; and (IV)by adding at the end the following new clause:
								
 (ii)NonemployeesExcept as provided in subparagraphs (B) and (C), if a service-recipient is required to make a return in accordance with section 6041A(a) of the Internal Revenue Code of 1986 with respect to a nonemployee, such service-recipient shall furnish to the Directory of New Hires of the State in which such nonemployee works, a report that contains the name, address, and social security number of or identifying number assigned under section 6109 of the Internal Revenue Code (in this section referred to as the identifying number) to such nonemployee, the date services for remuneration were first performed by such nonemployee, and the name, address, and employer identification number of the service-recipient.;
 (ii)in subparagraph (B)— (I)in the subparagraph heading, by striking employers and inserting reporting;
 (II)by striking An employer and inserting the following:  (i)EmployeesAn employer that has employees;
 (III)by inserting (i) after subparagraph (A) each place it appears; (IV)by striking the second sentence; and
 (V)by adding at the end the following:  (ii)NonemployeesA service-recipient required to make returns in accordance with section 6041A(a) of the Internal Revenue Code with respect to nonemployees located in 2 or more States and that transmits reports magnetically or electronically may comply with subparagraph (A)(ii) by designating 1 State in which any such nonemployee is located to which the service-recipient will transmit the report described in subparagraph (A)(ii), and transmitting such report to such State.
 (iii)DesignationAny employer or service-recipient that transmits reports pursuant to this subparagraph shall notify the Secretary in writing as to which State such employer or service-recipient designates for the purpose of sending reports.; and
 (iii)in subparagraph (C)— (I)in the subparagraph heading, by striking employers; and
 (II)by striking report and inserting reports; and (C)in paragraph (2)—
 (i)in the matter that precedes subparagraph (A), by striking with respect to an employee; (ii)in subparagraph (A)—
 (I)by inserting with respect to an employee, before not later than 20 days; and (II)by striking or after the semicolon;
 (iii)by redesignating subparagraph (B) as subparagraph (C); (iv)by inserting after subparagraph (A) the following new subparagraph:
							
 (B)with respect to a nonemployee, not later than 20 days after the earlier of— (i)first making payments as a consequence of which a return in accordance with section 6041A(a) of the Internal Revenue Code of 1986 is required to be made; or
 (ii)entering into a contract providing for such payments; or; and (v)in subparagraph (C), as redesignated by clause (iii), by striking in the case of an employer transmitting reports and inserting in the case of reports transmitted;
 (3)in subsection (c), by inserting or service-recipient after at the option of the employer; (4)in subsection (d)—
 (A)in the heading, by inserting and Service-Recipients after Employers; (B)in paragraph (1), by inserting or nonemployee after employee; and
 (C)in paragraph (2)— (i)by inserting or service-recipient after employer; and
 (ii)by inserting or nonemployee, respectively, after employee; (5)in subsection (e)—
 (A)in the subsection heading, by striking Employer; and (B)by striking from an employer;
 (6)in subsection (f)— (A)in paragraph (1);
 (i)by inserting and identifying numbers after social security numbers each place it appears; and (ii)by striking by employers before pursuant to subsection (b); and
 (B)in paragraph (2)— (i)by inserting or identifying number after social security number each place it appears;
 (ii)by striking employee and inserting individual; and (iii)by striking and the name and address of, and identifying number assigned under section 6109 of the Internal Revenue Act of 1986 to, the employer and inserting and the name, address, and employer identification number of the employer or service-recipient;
 (7)in subsection (g)(2)(A), by inserting or nonemployee after newly hired employee; and (8)in subsection (h), by striking by employers each place it appears.
				(b)Assisting in identifying assets across State lines
 (1)Duties of the secretarySubsection (l) of section 452 of the Social Security Act (42 U.S.C. 652) is amended to read as follows:
					
						(l)Assets held by financial institutions
 (1)In generalThe Secretary, through the Federal Parent Locator Service, is authorized— (A)to assist State agencies operating programs under this part and financial institutions (as defined in section 469A(d)(1)) in reaching agreements regarding the receipt from such institutions, and the transfer to the State agencies, of information that may be provided pursuant to section 466(a)(17)(A)(i) or 469A(a);
 (B)to perform data matches comparing information from such State agencies and financial institutions entering into such agreements with respect to individuals owing past due support; and
 (C)upon State request, using formats prescribed by the Secretary, to send a notice of lien on assets, held by such financial institutions, of individuals identified through such data matches who owe past-due support.
 (2)LiabilityA financial institution shall not be liable under any Federal law to any person— (A)for encumbering any assets held by such financial institution in response to a notice of lien sent by the Secretary as provided for in paragraph (1)(C); or
 (B)for any other action taken in good faith to comply with paragraph (1). (3)Treatment of disclosuresFor purposes of section 1113(d) of the Right to Financial Privacy Act of 1978, a disclosure pursuant to this subsection shall be considered a disclosure pursuant to a Federal statute..
				(2)State duties
 (A)Liens on bank accountsSection 466(a)(4)(A) of the Social Security Act (42 U.S.C. 666(a)(4)(A)) is amended by inserting , including bank accounts, after personal property. (B)Liens arising in another stateSection 466(a)(4)(B) of such Act (42 U.S.C. 666(a)(4)(B)) is amended by striking , when the State agency, party, or other entity and all that follows and inserting a period.
 (C)Federal notices of lienSection 466(a)(17)(A) of such Act (42 U.S.C. 666(a)(17)(A)) is amended— (i)in clause (i), by striking and after the semicolon;
 (ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new clause:
							
 (iii)in response to a notice of lien sent by the Secretary, to encumber assets held by such institution on behalf of any noncustodial parent who is subject to a child support lien pursuant to paragraph (4)..
 (D)Uniform notices of lienSection 466(a)(17)(A)(ii) of such Act (42 U.S.C. 666(a)(17)(A)(ii)), as amended by subparagraph (C)(ii), is amended by inserting in such format and containing such information as the Secretary may require, after notice of lien or levy,.
 (E)Reimbursement of Federal costsParagraph (3) of section 453(k) of such Act (42 U.S.C. 653(k)(3)) is amended— (i)in the heading, by inserting and enforcement services after information;
 (ii)by inserting or enforcement services after that receives information; (iii)by striking or section 452(m) and inserting or subsection (l) or (m) of sections 452; and
 (iv)by striking in furnishing the information and inserting in furnishing such information or enforcement services. (3)Conforming amendmentSection 469A(a) of such Act (42 U.S.C. 669a(a)) is amended by inserting section 452(l) or before section 466(a)(17)(A).
 (c)Allowing single-State financial institutions To participate in the financial institution data matchSection 466(a)(17)(A)(i) of such Act (42 U.S.C. 666(a)(17)(A)(i)) is amended by striking in the case of financial institutions doing business in two or more States. (d)Report on withholding practices for independent contractorsNot later than December 30, 2020, the Comptroller General of the United States shall issue a report on State rules and practices in relation to income withholding for nonemployees and how they are similar to or different from those applicable to employees under the Consumer Credit Protection Act (15 U.S.C. 1601 et seq.).
			(e)Effective date
 (1)In generalSubject to paragraph (2), the amendments made by this section take effect on January 1, 2021. (2)Delay if State legislation requiredIn the case of a State plan under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet the additional requirements imposed by the amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of its failure to meet such additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.